PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Hampton, Kelvin
Application No. 14/695,424
Filed: 24 Apr 2015
For: System and Method of managing a supplemental program for a bonding company
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 24, 2021, to revive the above-identified application and a decision on the petition to expedite under 37 CFR 1.182 filed October 8, 2021.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 11, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 12, 2020.  The Notice of Abandonment mailed June 21, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment/request for reconsideration; (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571)2991.

This application is being referred to Technology Center AU 3623 for appropriate action in the normal course of business on the reply received. 



/TERRI S JOHNSON/Paralegal Specialist, OPET